Citation Nr: 1810043	
Decision Date: 02/15/18    Archive Date: 02/27/18

DOCKET NO.  14-19 339	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include bipolar disorder and depression.

2.  Entitlement to an initial compensable rating for gastroesophageal reflux disease (GERD).


REPRESENTATION

Veteran represented by: Tennessee Department of Veterans' Affairs


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from January 1994 to September 1996.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.  

A claim for service connection for a mental disability may encompass claims for service connection of any mental disability that may reasonably be encompassed by several factors, including the veteran's description of the claim, the symptoms the veteran describes and the information the veteran submits or that the Secretary obtains in support of the claim.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has taken an expansive view of the claim for service connection for PTSD pursuant to Clemons and re-characterized it as shown on the cover page of this decision.

This case was previously before the Board in July 2016 and was remanded for further development, including to provide the Veteran with examinations for his GERD and his psychiatric disorder.  The Veteran failed to report for his scheduled examinations.  Under 38 C.F.R. § 3.655, when a veteran does not report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit which was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655 (b).  VA regulations define an original claim as an initial application on a form prescribed by the Secretary.  38 C.F.R. § 3.160 (b).  In this case, the claims on appeal are the original claims for compensation as contemplated by the operative VA regulations.  Therefore, the claims will be decided on the evidence of record.  



FINDINGS OF FACT

1.  The Veteran's psychiatric disorder was not incurred in or caused by his time in service.

2.  The Veteran's GERD was manifested by two symptoms, pyrosis and regurgitation.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a psychiatric disorder, to include bipolar disorder and depression, have not been met. 38 U.S.C.A. §§ 1110, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2017).

2.  The criteria for a compensable rating for the Veteran's GERD have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.3, 4.7, 4.10, 4.21, 4.114, DC 7346 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a competent source.  Second, the Board must determine if the evidence is credible.  Barr v. Nicholson, 21 Vet. App. 303, 308 (2007).  Third, the Board must weigh the probative value of the proffered evidence in light of the entirety of the record. 

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2012); 38 C.F.R. § 3.102 (2017) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

Generally, to prevail on a claim of service connection on the merits, there must be competent evidence of (1) a current disability, (2) medical, or in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury, and (3) medical evidence or other competent evidence of a nexus between the claimed in-service disease or injury and the present disease or injury.  See Hickson v. West, 12 Vet. App. 247 (1999); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).

The Veteran was afforded a mental health examination in September 2011.  The examiner noted the Veteran's diagnosis of opioid dependence.  The examiner reviewed the Veteran's file and said that contrary to what the Veteran had reported, the Veteran had not been diagnosed with depression.  Instead, the previous examiner had said the Veteran had been seen because he had threatened to hurt himself and no diagnosis was made.  The examiner also noted that while there were numerous treatment records relating a history of bipolar disorder, numerous notes indicated those mood symptoms were the consequence of prolonged drug and alcohol abuse.  (See notes from December 2009, January 2010, March 2010, April 2010, and January 2011).  The examiner also noted many providers had ruled out a mood disorder diagnosis.  Lastly, the examiner reported for the past couple of years, the Veteran had not carried a diagnosis of bipolar disorder.

In December 2011, a psychologist diagnosed the Veteran with bipolar disorder, NOS.  In February 2012, another provider noted she treated the Veteran for major depression, rule out bipolar disorder, NOS.

The Social Security Administration (SSA) concluded the Veteran's medical picture, including his GERD and major depression did not cause more than minimal functional limitations.  The SSA conducted a mental health functional capacity assessment and a psychological evaluation in December 2011.  The examiner diagnosed the Veteran with bipolar disorder and personality disorder NOS with antisocial traits.  However, the examiner did not state these conditions were incurred in or caused by the Veteran's time in service.

The Veteran's fiancée submitted a statement in January 2012 and said the Veteran had been depressed for the past eighteen months and took little interest in anything. The Veteran's fiancée said she had seen him cry five or six times in the past week, which was more than she saw him cry in the first two years of knowing him.

The Veteran's mother submitted a statement in February 2012, saying the Veteran was bipolar, which he often treated by taking anti-depressants.  The Veteran's mother reported the Veteran was diagnosed with bipolar disorder and chronic depression as early as 1997 and it had been a problem most of his life.  The Veteran's mother said his bipolar symptoms began almost ten years ago before he began abusing alcohol and drugs.

The Veteran submitted a statement in August 2012.  The Veteran said he had been diagnosed with depression or bipolar disorder since he left the military.  The Veteran reiterated he was first informed of his mental problems while in service.  The Veteran stated at the time, he had been in treatment for bipolar disorder for several months and had been treated for depression and prescribed anti-depressant medication.  The Veteran said his mental health issues had nothing to do with his drug abuse.

The Veteran has been seen continuously to present for his mental health with providers noting the Veteran had apparently been diagnosed previously with bipolar disorder.  However, none of the providers noted that the Veteran's mental health conditions were incurred in or caused by his time on active duty.

As noted above, there is some conflicting evidence as to whether the Veteran has a current diagnosis of a psychiatric disorder apart from his mental health condition as it relates to his substance abuse.  In a September 2010 screening, the Veteran reported he was diagnosed with bipolar disorder and depression previously but had refused mental health referrals and that other physicians had started his bipolar diagnosis was related to his substance abuse.  In an October 2010 the Veteran's diagnosis of a mood disorder was noted.  A December 2011 provider diagnosed the Veteran with bipolar disorder.  However, giving the benefit of the doubt to the Veteran, the Board finds the Veteran has been diagnosed with both bipolar disorder and depression.  

The next question is whether there was an in-service incurrence of either of the Veteran's mental health conditions.

The Veteran's entrance examination was negative for any mention of a mental health condition.  The Veteran was evaluated while in service in February 1994 and deemed psychologically qualified for field and submarine duties.  The Veteran's separation examination was negative for any mention of a mental health condition.  

A September 2011 examiner opined the Veteran's mental health conditions were related to his prolonged drug abuse.  

While the Veteran has asserted his mental health conditions began in service, there is no objective evidence to support his statements.  The Board acknowledges the Veteran continues to seek treatment for his mental health.  The Board also acknowledges the statements from the Veteran's mother and fiancée.  Those statements, while helpful in describing the Veteran's current struggles with his mental health, do not show the Veteran's psychiatric condition was incurred in service.  Balancing the Veteran's statements about an in-service incurrence of his mental health conditions against the numerous in-service examinations and treatment records, all of which are negative for any mention of a mental health condition, the Board finds the objective evidence outweighs the lay statements given and that the Veteran's mental health conditions were not incurred in service.  Additionally, there is no objective evidence of a nexus between the Veteran's mental health conditions and his time in service.  While the Veteran, his mother, and his fiancée are competent to report the Veteran's mental health symptoms, they are not competent to opine on matters requiring medical knowledge, such as a causal link between the Veteran's mental health conditions and his time in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), Bostain v. West, 11 Vet. App. 124 (1998), Charles v. Principi, 16 Vet. App. 370 (2002).  Therefore, service connection for a psychiatric condition must be denied.

The Board has considered the applicability of the benefit of the doubt doctrine.  Because the preponderance of the evidence is against the Veteran's claim, the benefit of the doubt doctrine does not apply.  See 38 U.S.C.A. §5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57(1990).

Initial Compensable Rating for GERD

Disability ratings are determined by applying the criteria established in VA's Schedule for Rating Disabilities, which is based upon the average impairment of earning capacity.  Individual disabilities are assigned separate Diagnostic Codes.  38 U.S.C.A. § 1155 (West 2012); 38 C.F.R. §§ 4.1, 4.20 (2017).  When a question arises as to which of two ratings applies under a particular Diagnostic Code (DC), the higher evaluation is assigned if the disability more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).  Consideration must be given to increased evaluations under other potentially applicable Diagnostic Codes.  Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).  Furthermore, when it is not possible to separate the effects of the service-connected disability from a nonservice-connected condition, such signs and symptoms must be attributed to the service-connected disability.  38 C.F.R. § 3.102 (2016); Mittleider v. West, 11 Vet. App. 181, 182 (1998).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3 (2017).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Hart v. Mansfield, 21 Vet. App. 505 (2007) (citing Fenderson v. West, 12 Vet. App. 119, 126 (1999)).  Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The veteran's entire history is to be considered when making a disability determination.  38 C.F.R. § 4.1 (2017); Schafrath v. Derwinski, 1 Vet. App. 589 (1995).   

Pyramiding, that is the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a veteran's service-connected disability.  38 C.F.R. § 4.14 (2017); see Esteban v. Brown, 6 Vet. App. 259, 261- 62 (1994).

Under DC 7346, a 10 percent rating is warranted with two or more of the symptoms for the 30 percent evaluation of less severity.  A 30 percent rating is warranted for persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  A 60 percent rating is warranted with symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.
B.  Facts

Throughout 2011 and 2012, GERD was shown on the Veteran's active problem list in his medical records.  However, the Veteran did not complain of any epigastric distress with dysphagia, pyrosis, or regurgitation.  In a December 2011 doctor's note, the Veteran said he had no complaints about his GERD symptoms.  A January 2012 provider noted the Veteran's GERD sometimes interfered with his sleep.  The Veteran was seen for his GERD in March 2012.  The Veteran reported he was still symptomatic at night and was taking medication to control his symptoms.  The Veteran was told to avoid eating within one and a half hours of going to bed.

The Veteran was afforded an examination for his esophagus condition in September 2011.  The examiner reviewed the Veteran's file and noted the Veteran's GERD began in 1990.  The examiner stated the Veteran reported his symptoms started in high school where he developed heartburn and indigestion.  The examiner noted that when the Veteran was in the military his GERD symptoms were aggravated and became worse, becoming more severe and more frequent.  The Veteran reported that since separation, he experienced symptoms daily and in 2000, he began to use more medication to control his condition.  The examiner noted the Veteran had heartburn or pyrosis less than weekly and that the Veteran had esophageal distress less than weekly accompanied by pain.  The examiner noted the Veteran did not have a history of regurgitation, hematemesis or melena, or esophageal dilation.  The examiner opined the Veteran's GERD had a mild impact on his daily life.

In January 2012, the Veteran stated that in his September 2011 examination, when he said his GERD symptoms started in school, he meant military training school, not high school.

In his January 2012 SSA application, the Veteran stated he still struggled with his GERD symptoms because he wasn't supposed to eat a few hours before going to bed.  However, that it was impossible for him to do this because he never knew when he would be able to sleep due to his back pain.

In a statement submitted in January 2012, the Veteran's fiancée, said if the Veteran ate too much before going to bed, he would have problems with his GERD, which would make it so the Veteran would wake up with heartburn.  The Veteran's fiancée also said it was difficult for the Veteran to know when he could eat, in part because the Veteran may not eat in order to avoid his GERD symptoms.

The Veteran's mother submitted a statement in February 2012.  The Veteran's mother said that because of his irregular sleep schedule, the Veteran didn't know when to eat.  If the Veteran didn't stop eating a few hours before he slept, he had stomach aches, heartburn, and regurgitated if he lay down.

In a May 2012 medical visit, the Veteran said he had no complaints of GERD symptoms.  The Veteran took medication for his condition and had been advised to avoid eating within one and a half hours of going to bed at night.

The Veteran submitted a statement in August 2012.  The Veteran said normal circumstances rarely existed for him.  Due to his back pain and other issues, he was unsure when he would be able to sleep.  If he went to sleep and had eaten within the past few hours, he had issues with regurgitation, which he experienced at least two times per week.  The Veteran stated if he could control his insomnia and sleeping, his GERD would probably be more manageable.  The Veteran reported that despite medication, he had symptoms at least twice a week, sometimes up to three or four times per week.  The Veteran also stated he had chest pain a couple times per week.

The Veteran's GERD has remained on his problem list through the present.  However, while the Veteran's GERD remained on his problem list, he didn't complain of symptoms.  (See October 2014 treatment note, February 2016 treatment note).  

The Veteran is in receipt of a noncompensable rating for his GERD under DC 7346.  In order to qualify for the next higher 10 percent rating, the Veteran would need to have two or more of the following symptoms: epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

The Veteran has stated on multiple occasions that he continues to struggle with heartburn and regurgitation, particularly because he doesn't know when to eat because he is unsure of his sleep schedule.  The Veteran's fiancée and mother also submitted statements, saying the Veteran suffered from these GERD symptoms, particularly because of the Veteran's disrupted sleep schedule.  The September 2011 examiner noted the Veteran suffered from both pyrosis and esophageal distress.  

The Board finds that the lay and objective evidence both show the Veteran suffers from two symptoms of those required under DC 7346 for a 10 percent rating.  While the Veteran does not appear to suffer from persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health, he does suffer from two of these symptoms at a lesser severity.  Therefore, the Board finds that a 10 percent rating for the Veteran's GERD is warranted.



Duty to Assist and to Notify

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board... to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument).

ORDER

Service connection for a psychiatric disorder, to include bipolar disorder and depression, is denied.

A rating of 10 percent, but no greater, for GERD is granted.


JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


